The opinion of the court was delivered, by
Thompson, C. J.
Rhoads’ Appeal, 3 Wright 186, decided no more than that what' are known as partial accounts of administrators and executors, when confirmed absolutely, are final in regard to all that they contain. We took some pains to prove that this was the law on the subject in that case. Previously, the practice had been to admit exceptions, when a final account was filed, to it, or to any precedent partial account. The argument on that case brought us clearly to the conclusion that the law was otherwise, and so we held and affirmed what had been done below. The scope of that decision was to give conclusiveness to what was contained in any account finally confirmed, and not to affect what was neither known, perhaps, or settled. The settlement and confirmation of a partial account presupposes a final account to be presented at some time or other, and it also presupposes that everything not in previous accounts is in that, and if not, that parties interested may except to the account for the reason that it is not, and show, if they can, that it ought to be in. The objection to the allowance of the two items, as found by the auditor to be a charge against the executor of Henry Masser, deceased, was simply that they had their existence anterior to the filing the first partial account by the executor. That being a partial account, did not purport to be a perfect and full account, even up to the time of settlement, and there is no law which makes it so. All wé have ever held is, that a partial account finally confirmed, and unappealed from, is conclusive of what it contains, and not of what' is reserved for a future account. If this were not so, I do not see how partial distribution could ever be made, as it would be always in danger of being disturbed on final settlement. We think the audit- or’s report should have been confirmed, and the decree of the Orphans’ Court is reversed, with directions to reinstate the sum of $642.72 deducted from the finding of the auditor; costs of the appeal to be paid by the appellee, and the record is remitted to the court below to amend their decree in this particular.
Sharswood, J., dissented.